Citation Nr: 0934698	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for myelodysplasia, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for pancytopenia, 
claimed as due to exposure to herbicides.
 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision that, in 
pertinent part, denied service connection for myelodysplasia 
and for pancytopenia.  The Veteran timely appealed.

In February 2009, the Veteran testified during a hearing 
before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). 

The Veteran contends that his current myelodysplasia and 
pancytopenia are caused by, or are a result of, his exposure 
to Agent Orange in service.  He also contends that 
myelodysplasia and pancytopenia are known as pre-leukemia, 
and as predecessors of acute and chronic myeloid leukemia.  
Reportedly, certain laboratory tests in January 2006 included 
findings of pancytopenia, and a subsequent bone marrow biopsy 
revealed myelodysplasia.  A diagnostic report in May 2006 
revealed no detectable immunophenotypic evidence of a T-cell 
or B-cell lymphoid neoplasm, or acute leukemia.

In March 2007, the Veteran submitted an article entitled, 
"Myelodysplasia:  The Clinical Spectrum of 51 Patients," in 
support of his claim, plus additional articles.  [See Treatise 
Articles.]

The Veteran's DD Form 214 reflects that he served in Vietnam 
from July 1969 to December 1969.  

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  AL 
amyloidosis; chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Neither 
myelodysplasia nor pancytopenia are listed.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including leukemias other than chronic lymphocytic leukemia.  
It was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, concluded that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of leukemias other than chronic 
lymphocytic leukemia.  See Notice, 72 Fed. Reg. 32395-32407 
(2007).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination 
to identify all current disability 
exhibited by myelodysplasia and 
pancytopenia.  The examiner should 
determine:

(a) whether laboratory findings or 
test results reflect the presence of 
disability exhibited by 
myelodysplasia or pancytopenia; and  

(b)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service exposure to 
herbicide or other disease or injury 
suffered by the Veteran.  The 
evidentiary basis for the response 
should include pertinent reference 
to the statements made by the 
Veteran regarding the etiology of 
current disability, the articles 
submitted by the Veteran, including 
the treatise entitled, 
"Myelodysplasia:  The Clinical 
Spectrum of 51 Patients," and the  
published conclusions of the 
National Academy of Sciences' 
Institute of Medicine (cited 
herein). 

The examiner should provide a rationale 
for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


